Title: To James Madison from Armand Duplantier, 24 September 1808
From: Duplantier, Armand
To: Madison, James



Monsieur
Nelle. Orleans le 24 Septembre 1808

Jai L’honneur de vous envoyer Ci inclus quatre Certificats du register de ce district pour La collocation définitive  4000 acres de terres en faveur du gl. Lafayette  Ma derniere vous a informe des raisons qui Se Sont opposées, jusqu’a present, à L’enregistrement des 6000. autres.
Des quinze Cents vingt restant, j’en garde 520 pour être Colloques dans Le voisinage de La Nelle. Orléan.  Cela ne peut avor lieu que Sur Les terres Ci devant Cedees par Le Congres à La ville et que La ville n a pas Su conserver.  J’aurais déja essayé de faire Cette Collocation Si je n’avais Craint que Cette demarche deplut à Mr. Le président, et à vous, Car plusieurs personnes m’ont Conseillé de ne pas perdre Cette occasion de faire La fortune de Mr. de La fayette.
Quant aux mille arpens restans, je Les ai dernierement Colloqués dans Le voisinage des autres audessus de La pte Coupée, Sur les deux bord du bayou appellés Lattanade.  Je m’attends encore à des reclamations en Cet endroit par des gens qui ont de pretendus titres; mais j’en Connais L’imperfection, et je me flatte de L’emporter Sur eux. Il Serait au reste tout dificile de trouver des terres absolument Libres de toute espéce de reclamations, car toutes Celles qui ont quelque valeur Sont prétendues avec ou San titres par quelqu’un  J’ai L’honneur d’être avec respect Monsieur votre tres humble et tres obéist Servitr.

Duplantier


P. S.  J’écris à mon fils de profiter de L’occasion du packetboat pour venir au  J’ignore Si Le Capte: peut Se charger d’aucun passager.  Veullies avoir La bonté de Lui faciliter Ce passage; Si Ce Se peut Sans indiscretion, je vous Serais infiniment obligé.

